Title: Jonathan Williams, Jr., to the American Commissioners, 28 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 28. 1777
I have the pleasure to inform you of the happy return of the Mercury in 23 Days. As there are no public dispatches from Congress nor the appearance of any important action, and as the post goes out as soon as I could send a Courier, I think it best to save that Expence: the amphitrite arrived safe in portsmouth, after a passage of 90 Days, she luckily got in on the Evening before two english Frigates anchored at the mouth of the River. Mr. DuCoudray is also arrived at the same place in a Schooner from the Cape. I send you some papers by which you will see our people have made a descent on Long Island in return for what we suffered at Danbury. The Captain reports that all was in high Spirits and nothing done by the English. Gen. Washington he says sent a Message to Gen. Howe telling him that if he wished to go towards phila. he would give him a safe passage thither. This may be a report expressive of the Confidence of our Troops but I hardly think it literaly true. On the whole what I can collect is that at the latter end of May nothing was attempted by the English and their prospects continued extreemly wretched while all on our side was full of ardour and in high Expectation of a happy termination of the first action that might happen. There is also a Vessell from North Carolina which brings advice of the arrival of Mr. Lesterjete in the Marquis de la Chalotais and Mr. Bromfield in the Union.
I have recvd. Dr. Franklins favour by Monsr. de Bretigny by which it appears that he and his Corps are to embark in the annonyme. I shall therefore no longer oppose the Measure.
I beg to know if you approve of the plan of a privateer. I believe I can have a frigate of 22 Guns soon at Sea, and can engage french proprietors for one half and among the americans here I can gain some more; please to say what sum can be subscribed for at paris. I will undertake the whole management, and engage that she shall be at Sea before it is found out. I have the honour to be with the greatest Respect Gentlemen Your most obedient Servant
J Williams Junr
 
Addressed: The Honorable / The Commissioners of the / United States.
Notation: Mr. Williams June 28. ’77
